Appeal from D. C. N. D. Ohio. Application for stay of orders issued by the United States District Court for the Northern District of Ohio in case No. 5:91CV-2219 on April 28, May 26, and August 11, 1995, presented to Justice Stevens, and by him referred to the Court, granted pending further order of this Court. It is further ordered that appellees’ motion to dismiss or affirm in case No. 95-378, Voinovich, Governor of Ohio, et al. v. Quilter, Speaker Pro Tempore of Ohio House of Representatives, et al., shall be filed within 10 days of the date of this order.